27 So. 3d 849 (2010)
Jeanette HERNANDEZ, et al.
v.
DIVERSIFIED HEALTHCARE-ABBEVILLE, LLC d/b/a Maison Du Monde Living Center.
No. 2009-C-2629.
Supreme Court of Louisiana.
February 12, 2010.
In re Hernandez Jr., Alvin; Hernandez Sr. Estate of, Alvin; Hernandez, Jeanette et al.; Hernandez, Kansas A.; Hernandez, Matthew D.; Hernandez, Shawn P.; Plaintiff(s); Applying For Writ of Certiorari and/or Review, Parish of Vermilion, 15th Judicial District Court Div. D, No. 88592-D; to the Court of Appeal, Third Circuit, No. CA 09-546.